Citation Nr: 0616451	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-43 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease and spondylosis of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The appellant had active military service from September 1950 
to May 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Winston-Salem, North Carolina, Regional Office 
(RO).

In May 2006, the appellant testified from the RO during a 
videoconference hearing before the undersigned sitting in 
Washington, DC; a transcript of that hearing is of record. 

In May 2006, the undersigned granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on a review of the claims file, the Board finds that 
further development is required in this case before 
addressing the claim on appeal.  Service medical records show 
that the veteran was injured in October 1950 and diagnosed 
with a strain of the erector spine muscles while 
weightlifting.  Subsequent service medical records document 
that he was hospitalized for the next month for treatment.  
The May 1954 separation examination report is negative for 
findings of a cervical spine disorder.  

According to a December 2003 VA fee basis examination report, 
the examiner diagnosed the veteran with degenerative disc 
disease of the cervical spine.  Although the examiner added 
that the veteran had reported that the cervical spine 
disorder was due to an injury during service, the examiner 
did not specifically link the current cervical spine disorder 
to the referenced injury.  The report further indicates that 
the RO did not provide the claims file to the examiner.  As a 
result, the examiner did not have the opportunity to review 
the service medical records documenting the veteran's back 
injury and hospitalization in October and November 1950.  
Therefore, the Board finds this examination is inadequate.  

In light of the service evidence of a back injury involving 
the erector muscles and the post-service medical evidence 
showing the existence of a current cervical spine disorder, 
the Board finds that a VA examination is necessary in this 
case to address the etiology of the cervical spine disorder.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

On remand, the veteran should be scheduled for a VA 
examination to determine whether the documented back injury 
during service is related to the currently diagnosed cervical 
spine disorder.  The Board notes that informal research 
indicates that the erector spine muscles appear to extend 
from the head to the lower back.  Although the service 
medical records are unclear as to whether the veteran 
specifically injured his cervical spine, a physician should 
review the service medical records to determine if the 
veteran injured his cervical spine during service and, if so, 
whether it resulted in his currently diagnosed cervical spine 
disorder.

Prior to adjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present additional information and/or 
evidence pertinent to the claim on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2004) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession (not 
previously requested), and ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as appropriate. 

During the hearing, the veteran identified treatment records 
that may be helpful in proving his claim.  He testified that 
he treated with a "Dr. Stadlinger" during the year after 
discharge.  He also reported that he received regular medical 
evaluations from his employer, "ITT," as well as other 
medical providers - to include a rheumatologist in 1980.  
Hence, on remand, the veteran should be given the opportunity 
to provide the addresses for these medical providers.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the claim 
on appeal, specifically to include 
those sources of treatment identified 
by the veteran during the May 2006 
hearing before the undersigned (the 
doctor who treated the veteran 
immediately after service, his 
employer, and the rheumatologist in 
around 1980).  The RO should ask the 
veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  Specific to 
this claim, the veteran should identify 
or submit evidence that establishes a 
relationship between his current 
cervical spine disability and service.  

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After completing the above actions, 
the veteran should be afforded a VA 
orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and etiology of the veteran's 
cervical spine disability, claimed as 
degenerative disc disease and spondylosis 
of the cervical spine.  All indicated 
studies, including X-rays, and range of 
motion studies in degrees, should be 
performed, and all findings should be 
reported in detail.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the cervical spine disorder is 
etiologically related to service, or was 
present within one year of the veteran's 
discharge from service.  The rationale 
for all opinions expressed should be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review.  
The examiner should note the documented 
treatment during service for strained 
back of the extensor muscles in October 
1950 and subsequent hospitalization 
through November 1950.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2005).


